

115 S2872 PCS: Congressional Accountability and Harassment Reform Act
U.S. Senate
2018-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 421115th CONGRESS2d SessionS. 2872IN THE SENATE OF THE UNITED STATESMay 17, 2018Mrs. Gillibrand (for herself, Mr. Merkley, Mrs. Murray, Ms. Harris, Ms. Warren, Mr. Cruz, Ms. Baldwin, and Ms. Cortez Masto) introduced the following bill; which was read the first timeMay 21, 2018Read the second time and placed on the
			 calendarA BILLTo amend the Congressional Accountability Act of 1995 to reform the procedures provided under such
			 Act for the initiation, investigation, and resolution of claims alleging
			 that employing offices of the legislative branch have violated the rights
			 and protections provided to their employees under such Act, including
			 protections against sexual harassment and discrimination, and for other
			 purposes.
	
		1.Short title; references in Act; table of contents
 (a)Short titleThis Act may be cited as the Congressional Accountability and Harassment Reform Act. (b)References in ActExcept as otherwise expressly provided in this Act, wherever an amendment or repeal is expressed in terms of an amendment to or repeal of a section or other provision, the reference shall be considered to be made to that section or other provision of the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.).
 (c)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; references in Act; table of contents. TITLE I—Reform of Dispute Resolution Procedures Subtitle A—Reform of Procedures for Initiation, Investigation, and Resolution of Claims Sec. 101. Description of procedures available for consideration of alleged violations. Sec. 102. Reform of process for initiation of procedures. Sec. 103. Investigation of claims by General Counsel. Sec. 104. Availability of mediation during investigations. Subtitle B—Other Reforms Sec. 111. Personal liability of Members of Congress. Sec. 112. Automatic referral to congressional ethics committees of disposition of certain claims alleging violations of Congressional Accountability Act of 1995 involving Members of Congress and senior staff. Sec. 113. Availability of remote work assignment or paid leave of absence during pendency of procedures. Sec. 114. Modification of rules on confidentiality of proceedings. Sec. 115. Reimbursement by other employing offices of legislative branch of payments of certain awards and settlements. TITLE II—Improving Operations of Office of Congressional Workplace Rights Sec. 201. Reports on claims, awards, and settlements. Sec. 202. Record retention. Sec. 203. Workplace climate surveys of employing offices. Sec. 204. Office of Employee Advocacy. Sec. 205. GAO study of management practices. Sec. 206. GAO audit of cybersecurity. TITLE III—Miscellaneous Reforms Sec. 301. Definitions. Sec. 302. Application of Genetic Information Nondiscrimination Act of 2008. Sec. 303. Extension to unpaid staff of rights and protections against employment discrimination. Sec. 304. Notices. Sec. 305. General provisions. Sec. 306. Clarification of coverage of employees of Stennis Center and Helsinki and China Commissions. Sec. 307. Training and education programs of other employing offices. Sec. 308. Support for out-of-area covered employees. Sec. 309. Renaming Office of Compliance as Office of Congressional Workplace Rights. TITLE IV—Effective Date Sec. 401. Effective date.  IReform of Dispute Resolution Procedures AReform of Procedures for Initiation, Investigation, and Resolution of Claims 101.Description of procedures available for consideration of alleged violations (a)Procedures describedSection 401 (2 U.S.C. 1401) is amended to read as follows:
						
							401.Procedure for consideration of alleged violations
 (a)Filing and investigation of claimsExcept as otherwise provided in this Act, the procedure for consideration of an alleged violation of part A of title II consists of—
 (1)the filing of a claim by the covered employee alleging the violation, as provided in section 402, which may be followed, as described in that section, with pre-investigation mediation under section 404;
 (2)an investigation of the claim, to be conducted by the General Counsel as provided in section 403, which may be accompanied by mediation during the investigation under section 404; and
 (3)a formal hearing as provided in section 405, subject to Board review as provided in section 406, and judicial review in the United States Court of Appeals for the Federal Circuit as provided in section 407, but only if, pursuant to an investigation conducted by the General Counsel as provided in section 403, the General Counsel finds either—
 (A)that there is reasonable cause to believe that the employing office involved committed a violation of part A of title II as alleged in the covered employee’s claim; or
 (B)that the General Counsel cannot determine whether or not there is reasonable cause to believe that the employing office committed a violation of part A of title II as alleged in the covered employee’s claim.
										(b)Right of employee To file civil action
 (1)Civil actionA covered employee who files a claim as provided in section 402 may, during the period described in paragraph (3), file a civil action in a district court of the United States with respect to the alleged violation involved, as provided in section 408.
 (2)Effect of filing civil actionNotwithstanding paragraph (2) or paragraph (3) of subsection (a), if the covered employee files such a civil action—
 (A)the investigation of the claim by the General Counsel as provided in section 403, or any subsequent formal hearing as provided in section 405, shall terminate upon the filing of the action by the covered employee; and
 (B)the procedure for consideration of the alleged violation shall not include any further investigation of the claim by the General Counsel as provided in section 403 or any subsequent formal hearing as provided in section 405.
 (3)Period for filing civil actionThe period described in this paragraph with respect to a claim is the period that begins on the date on which the covered employee files the claim under section 402 and ends 90 days after the date the report described in section 403(c)(1) is transmitted to the covered employee.
 (c)Special rule for Architect of the Capitol and Capitol PoliceIn the case of an employee of the Office of the Architect of the Capitol or of the Capitol Police, the Office, after receiving a claim filed under section 402, may recommend that the employee use, for a specific period of time, the grievance procedures of the Architect of the Capitol or the Capitol Police for resolution of the employee’s grievance.
								(d)Election of remedies for Library of Congress
 (1)DefinitionsIn this subsection: (A)Direct ActThe term direct Act means an Act (other than this Act), or provision of the Revised Statutes, that is specified in section 201, 202, or 203.
 (B)Direct provisionThe term direct provision means a provision (including a definitional provision) of a direct Act that applies the rights or protections of a direct Act (including rights and protections relating to nonretaliation or noncoercion) to a Library claimant.
 (C)Library claimantThe term Library claimant means, with respect to a direct provision, an employee of the Library of Congress who is covered by that direct provision.
 (2)Election after proceedings initially brought under this ActA Library claimant who initially files a claim for an alleged violation as provided in section 402 may, instead of proceeding with the claim in accordance with section 405 or filing a civil action in accordance with section 408, during the period described in subsection (b)(3) but before the Office commences a hearing under section 405, elect to bring the claim for a proceeding before the corresponding Federal agency, under the corresponding direct provision.
 (3)Election after proceedings initially brought under other civil rights or labor lawA Library claimant who initially brings a claim, complaint, or charge under a direct provision for a proceeding before a Federal agency may, prior to requesting a hearing under the agency's procedures, elect to—
 (A)bring any civil action relating to the claim, complaint, or charge, that is available to the Library claimant;
 (B)file a claim with the Office under section 402; or (C)file a civil action in accordance with section 408 in the United States district court for the district in which the employee is employed or for the District of Columbia.
 (4)ApplicationThis subsection shall take effect and shall apply as described in section 153(c) of the Legislative Branch Appropriations Act, 2018, except that it shall not apply to a violation of section 210(b) or a public services and accommodations direct provision (as defined in section 210(h)(1)).
 (e)Rights of individuals To retain private counselNothing in this Act may be construed to limit the authority of any particular individual, including a covered employee, or the head of an employing office, to retain private counsel to protect the interests of the particular individual at any point during any of the procedures provided under this Act for the consideration of an alleged violation of part A of title II.
 (f)Standards for counsel providing representationAny counsel who represents a party in any of the procedures provided under this Act shall have an obligation to ensure that, to the best of the counsel’s knowledge, information, and belief, as formed after an inquiry which is reasonable under the circumstances, each of the following is correct:
 (1)No pleading, written motion, or other paper is presented for any improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of resolution of the matter.
 (2)The claims, defenses, and other legal contentions the counsel advocates are warranted by existing law or by a nonfrivolous argument for extending, modifying, or reversing existing law or for establishing new law.
 (3)The factual contentions have evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable opportunity for further investigation or discovery.
 (4)The denials of factual contentions are warranted on the evidence or, if specifically so identified, are reasonably based on belief or a lack of information..
 (b)Conforming amendment relating to civil actionSection 408(a) (2 U.S.C. 1408(a)) is amended— (1)by striking section 404 and inserting section 401;
 (2)by striking who has completed counseling under section 402 and mediation under section 403 and inserting who filed a timely claim under section 402 and made a timely filing under this section as described in section 401(b); and
 (3)by striking the second sentence. (c)Amendments relating to library claimants and rights and protections under the Americans with Disabilities Act of 1990 relating to public services and accommodationsSection 210 (2 U.S.C. 1331) is amended—
 (1)in subsection (d)— (A)in paragraph (2), by striking section 403 and inserting section 404; and
 (B)in paragraph (3), by striking section 405 and inserting section 405 (notwithstanding any requirement for a report by the General Counsel); (2)by redesignating subsection (h) as subsection (i); and
 (3)by inserting after subsection (g) the following:  (h)Election of remedies relating to public services and accommodations for Library claimants (1)DefinitionsIn this subsection:
 (A)Library claimantIn this subsection, the term Library claimant means an individual who is eligible to provide services for, or receive services from, the Library of Congress and who is covered by a public services and accommodations direct provision.
 (B)Public services and accommodations direct provisionThe term public services and accommodations direct provision means a provision (including a definitional provision or a provision relating to nonretaliation or noncoercion) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) that applies the rights or protections described in subsection (b) to a Library claimant.
 (C)Transition periodThe term transition period means the period beginning on the date of enactment of the Legislative Branch Appropriations Act, 2018, and ending on the day before the date of enactment of the Congressional Accountability and Harassment Reform Act.
 (2)Election after proceedings initially brought under this ActA Library claimant who initially files a charge for an alleged violation under subsection (d)(1) may, instead of proceeding with the charge and before the General Counsel files a complaint under subsection (d)(3), elect to bring the charge for a proceeding before the Library of Congress under section 510 (other than paragraph (5)) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12209), under the corresponding public services and accommodations direct provision.
 (3)Election after proceedings initially brought under the Americans with Disabilities Act of 1990A Library claimant who initially brings a claim, complaint, or charge under section 510 (other than paragraph (5)) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12209) regarding a violation of a public services and accommodation direct provision may, prior to requesting a hearing under the procedures of the Library of Congress relating to that provision, elect to file a charge for an alleged violation of that provision under subsection (d)(1).
									(4)Application
 (A)In generalSubject to subparagraph (B), this subsection shall take effect and shall apply as described in section 153(c) of the Legislative Branch Appropriations Act, 2018 (Public Law 115–141) with respect to a violation of this section or a public services and accommodations direct provision.
 (B)Special ruleNotwithstanding section 153(c) of the Legislative Branch Appropriations Act, 2018 (Public Law 115–141)—
 (i)a Library claimant who brings a charge, complaint, or claim of a violation of a public services and accommodations direct provision during the transition period shall—
 (I)be subject to the election of proceeding provisions of this subsection; and
 (II)be treated as if the Library claimant initially filed a charge as described in paragraph (2) or initially brought a claim, complaint, or charge as described in paragraph (3), as the case may be; and
 (ii)any applicable filing deadlines, and deadlines based on the filing deadlines, with respect to a Library claimant described in clause (i) shall be stayed for the duration of the transition period..
 (d)Other conforming amendmentsTitle IV is amended— (1)by striking section 404 (2 U.S.C. 1404); and
 (2)by redesignating section 403 (2 U.S.C. 1403) as section 404. (e)Clerical amendmentsThe table of contents is amended—
 (1)by striking the item relating to section 404; and (2)by redesignating the item relating to section 403 as relating to section 404.
						102.Reform of process for initiation of procedures
 (a)Initiation of proceduresSection 402 (2 U.S.C. 1402) is amended to read as follows:  402.Initiation of procedures (a)Intake of claim by OfficeTo commence a proceeding under this title, a covered employee alleging a violation of law made applicable under part A of title II shall file a claim with the Office. The claim shall be made in writing under oath or affirmation, and shall be in such form as the Office requires.
								(b)Initial processing of claim
 (1)Intake and recording; notification to employing officeUpon the filing of a claim by a covered employee under subsection (a), the Office shall take such steps as may be necessary for the initial intake and recording of the claim, including providing the employee with all relevant information with respect to the rights of the employee under this Act, and shall notify the head of the employing office of the claim.
									(2)Special notification requirements for claims based on acts committed personally by Members of
			 Congress
 (A)In generalIn the case of a claim alleging a violation described in subparagraph (B) by an individual, upon the filing of the claim under subsection (a), the Office shall notify such individual of the claim, and the possibility that the individual may be required to reimburse the account described in section 415(a) for the amount of any award or settlement in connection with the claim.
 (B)Violations describedA violation described in this subparagraph is covered discrimination or covered harassment committed personally by a Member of Congress, as defined in section 415(e)(4).
										(c)Pre-investigation mediation
									(1)Notification of right to opt out of pre-investigation mediation
 (A)Covered employeeUpon receipt of a claim, the Office shall notify the covered employee about the process for pre-investigation mediation under section 404, the right to opt out of the pre-investigation mediation, and the deadline for opting out of the pre-investigation mediation.
 (B)Employing officeUpon notification to the employing office of the claim pursuant to subsection (b), the Office shall notify the employing office about the process for pre-investigation mediation under section 404, the right to opt out of the pre-investigation mediation, and the deadline for opting out of the pre-investigation mediation.
 (2)Deadline to opt out of mediationThe deadline for opting out of the pre-investigation mediation shall be the tenth business day following the filing of the claim that would be the subject of the mediation.
 (3)Assignment of mediatorUnless either the covered employee or the employing office opts out of the pre-investigation mediation by the deadline described in paragraph (2), the Office shall promptly assign a mediator to the claim. The mediation shall be conducted as provided in subsections (b) through (d) of section 404.
									(d)Use of electronic reporting and tracking system
 (1)Establishment and operation of systemThe Office shall establish and operate an electronic reporting and tracking system through which a covered employee may initiate a proceeding under this title, and which will keep an electronic record of the date and time at which the proceeding is initiated and will track all subsequent actions or proceedings occurring with respect to the proceeding under this title.
 (2)Accessibility to all partiesThe system shall be accessible to all parties to such actions or proceedings, but only until the completion of such actions or proceedings.
 (3)Assessment of effectiveness of proceduresThe Office shall use the information contained in the system to make regular assessments of the effectiveness of the procedures under this title in providing for the timely resolution of claims, and shall submit semi-annual reports on such assessments each year to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate.
 (e)DeadlineA covered employee may not file a claim under this section with respect to an allegation of a violation of law after the expiration of the 180-day period which begins on the date of the alleged violation. The Office shall not accept a claim that does not meet the requirements of this subsection.
 (f)No effect on ability of covered employee To seek information from Office or pursue reliefNothing in this section may be construed to limit the ability of a covered employee— (1)to contact the Office or any other appropriate office prior to filing a claim under this title to seek information regarding the employee’s rights under this Act and the procedures available under this Act;
 (2)in the case of a covered employee of an employing office described in subparagraph (A), (B), or (C) of section 101(9), to refer information regarding an alleged violation of part A of title II to the Committee on Ethics of the House of Representatives or the Select Committee on Ethics of the Senate (as the case may be); or
 (3)to file a civil action in accordance with section 401(b).. (b)Clerical amendmentThe table of contents is amended by amending the item relating to section 402 to read as follows:
						Sec. 402. Initiation of procedures..
					103.Investigation of claims by General Counsel
 (a)Investigations describedTitle IV (2 U.S.C. 1401 et seq.), as amended by section 101(d), is further amended by inserting after section 402 the following new section:
						
							403.Investigation of claims
 (a)InvestigationUpon the completion of the initial processing of a claim under section 402(b) and (if pre-investigation mediation described in section 402(c) occurs) the completion of that pre-investigation mediation without a resolution of the claim, the General Counsel shall conduct an investigation of the claim involved.
								(b)Subpoenas
 (1)IssuanceTo carry out an investigation under this section, the General Counsel may issue subpoenas to obtain witness testimony and for the production of correspondence, books, papers, documents, and other records, subject to the following conditions:
 (A)Inability to obtain informationThe General Counsel shall not issue a subpoena to obtain testimony or records under this section unless the General Counsel has been unable to obtain the requested information through reasonable, noncompulsory methods.
 (B)ServiceSubpoenas shall be served in the manner provided under rule 45(b) of the Federal Rules of Civil Procedure.
 (C)Protected informationThe General Counsel may not subpoena— (i)information in the possession of the Capitol Police that is security information, as defined in section 1009 of the Legislative Branch Appropriations Act, 2005 (2 U.S.C. 1979); or
 (ii)any information, data, estimates, or statistics that the Director of the Congressional Budget Office is required to keep confidential under section 203(e) of the Congressional Budget of 1974 (2 U.S.C. 603(e)).
 (D)PrivilegesNothing in this paragraph shall constitute a waiver of the privileges of any Senator or Member of the House of Representatives under article I, section 6, clause 1, of the Constitution of the United States, or a waiver of any power of either the Senate or the House of Representatives under the Constitution (including under article I, section 5, clause 3 of the Constitution) or under the rules of either House, relating to a record or other information within its jurisdiction or the jurisdiction of any employing office, if the record or other information relates to serving a Member of Congress or an employing office described in subparagraph (A), (B), or (C) of section 101(9)—
 (i)with respect to policymaking; or (ii)as an advisor with respect to the exercise of the constitutional or legal powers of the office.
											(2)Dispute procedures
 (A)In generalDisputes concerning a subpoena issued under paragraph (1) may be resolved in accordance with subparagraphs (B) and (C).
 (B)Submission to BoardIf the person or entity subpoenaed refuses on the basis of relevance or privilege or other objection, to testify in response to a question or to produce records in response to a request for production of records, then the objection shall be submitted to the Board for review. The Board may modify the requests contained in the subpoena or may authorize the General Counsel to apply, in the name of the Office, to the appropriate district court of the United States for an order requiring the person or entity to appear before the General Counsel to give testimony or produce records.
 (C)Application to district courtThe application to the court shall be made under seal and made within the judicial district where the person or entity is found, resides, or transacts business. Any failure to obey an order of the district court issued pursuant to this paragraph may be held by such court to be a civil contempt of court.
 (D)ProcessProcess in an action or contempt proceeding pursuant to this paragraph may be served in any judicial district in which the person or entity refusing or failing to comply, or threatening to refuse or not to comply, is found, resides, or transacts business. Subpoenas for witnesses who are required to attend such an action or proceeding may run into any other district.
										(c)Report; findings
 (1)ReportUpon concluding an investigation of a claim under this section, the General Counsel shall transmit a written report on the results of the investigation to the covered employee and the employing office involved. In the case of a finding under subparagraph (A) or subparagraph (B) of paragraph (2), the General Counsel shall include in the report the legal and factual bases for making such finding.
 (2)Inclusion of findingsThe General Counsel shall include in the report transmitted under paragraph (1) one of the following findings:
 (A)A finding that there is reasonable cause to believe that the employing office committed a violation of part A of title II, as alleged in the covered employee’s claim.
 (B)A finding that there is no reasonable cause to believe that the employing office committed a violation of part A of title II, as alleged in the covered employee’s claim.
 (C)A finding that the General Counsel cannot determine whether or not there is reasonable cause to believe that the employing office committed a violation of part A of title II, as alleged in the covered employee’s claim.
 (3)Notice of right to file civil actionIf the General Counsel transmits a report with a finding under subparagraph (B) of paragraph (2), the General Counsel shall also transmit to the covered employee a written notice that the employee has the right to file a civil action with respect to the claim under section 408.
 (4)Transmission to Executive DirectorIf the General Counsel transmits a report with a finding under subparagraph (A) or subparagraph (C) of paragraph (2), the General Counsel shall also transmit the report to the Executive Director.
									(5)Transmission of report on investigation of certain claims to Congressional ethics committees
 (A)In generalIn the case of a report transmitted by the General Counsel under paragraph (1) on the results of an investigation of a claim alleging a violation described in subparagraph (B) by a Member of Congress, if such report includes a finding of reasonable cause under paragraph (2)(A) the General Counsel shall transmit the report to—
 (i)the Committee on Ethics of the House of Representatives, in the case of a Member of the House (including a Delegate or Resident Commissioner to the Congress); or
 (ii)the Select Committee on Ethics of the Senate, in the case of a Senator. (B)Violations describedA violation described in this subparagraph is covered discrimination or covered harassment committed personally by a Member of Congress, as defined in section 415(e)(4).
 (d)Recommendation of mediationAt any time during the investigation of a claim under this section, the General Counsel may make a recommendation that the covered employee and the employing office pursue mediation under section 404 with respect to the claim.
 (e)Deadline for concluding investigationThe General Counsel shall conclude the investigation of a claim under this section, and transmit the report on the results of the investigation, not later than 90 days after the claim is filed under section 402, except that—
 (1)the General Counsel may (upon notice to the parties to the investigation) use an additional period not to exceed 30 days to conclude the investigation; and
 (2)the 90-day investigation and reporting period and the 30-day period of additional time to conclude the investigation shall be stayed pending mediation conducted pursuant to section 404, if any..
 (b)Conforming amendments relating to hearings commenced by Office of Congressional Workplace RightsSection 405 (2 U.S.C. 1405) is amended as follows: (1)In the heading, by striking Complaint and.
 (2)By amending subsection (a) to read as follows:  (a)Requirement for hearings to commence in Office (1)Hearing required upon certain findings by General Counsel (A)In generalIf the General Counsel transmits to the Executive Director a report on the investigation of a claim under section 403 which includes a finding described in subparagraph (B), and if the covered employee does not withdraw the claim, the Executive Director shall appoint an independent hearing officer pursuant to subsection (c) to consider the claim and render a decision, and a hearing shall be commenced in the Office.
 (B)Findings describedA finding described in this subparagraph is— (i)a finding under section 403(c)(2)(A) that there is reasonable cause to believe that an employing office committed a violation of part A of title II, as alleged in a claim filed by a covered employee; or
 (ii)a finding under section 403(c)(2)(C) that the General Counsel cannot determine whether or not there is reasonable cause to believe that the employing office committed a violation of part A of title II, as alleged in the covered employee’s claim..
 (3)In subsection (b), by striking dismiss any claim and inserting dismiss any cause of action within a claim. (4)In subsection (c)(1), by striking Upon the filing of a complaint and inserting Upon receipt by the Executive Director of the General Counsel’s report on the investigation of the claim transmitted under subsection (a).
 (5)In subsection (d)— (A)in the matter preceding paragraph (1), by striking complaint and inserting claim; and
 (B)in paragraph (2), by striking no later than 60 days after filing of the complaint and inserting no later than 60 days after the Executive Director receives the General Counsel's report on the investigation of the claim.
 (6)In subsection (g), by striking complaint and inserting claim. (c)Other conforming amendmentThe heading of section 414 (2 U.S.C. 1414) is amended by striking of complaints.
 (d)Clerical amendmentsThe table of contents, as amended by section 101(e), is further amended as follows: (1)By inserting after the item relating to section 402 the following new item:
							Sec. 403. Investigation of claims..
 (2)By amending the item relating to section 405 to read as follows: Sec. 405. Hearing.. (3)By amending the item relating to section 414 to read as follows:
							Sec. 414. Settlement. .
						104.Availability of mediation during investigations
 (a)Option To request mediationSection 404(a) (2 U.S.C. 1403(a)), as redesignated by section 101(d), is amended to read as follows:
						
							(a)Availability of mediation
 (1)Before investigationUnless either the covered employee or the employing office opts out of pre-investigation mediation by the deadline described in section 402(c)(2), the Office shall conduct such mediation under subsections (b) through (d).
 (2)During investigationAt any time during the investigation of a covered employee’s claim under section 403, the covered employee and the employing office may jointly file a request for mediation with the Office..
 (b)Period of mediationSection 404(c) (2 U.S.C. 1403(c)), as redesignated by section 101(d), is amended— (1)in the first sentence, by striking beginning and inserting beginning (in the case of pre-investigation mediation) on the first day after the deadline described in section 402(c)(2) and beginning (in the case of mediation during the investigation); and
 (2)by striking the second sentence and inserting The mediation period may be extended for one additional period of 30 days at the joint request of the covered employee and employing office..
 (c)Requiring parties To be separated during mediation at request of employeeSection 404(b)(2) (2 U.S.C. 1403(b)(2)), as redesignated by section 101(d), is amended by striking meetings with the parties separately or jointly and inserting meetings with the parties during which, at the request of the covered employee, the parties shall be separated,.
					BOther Reforms
 111.Personal liability of Members of CongressSection 415 of the Congressional Accountability Act of 1995 (2 U.S.C. 1415) is amended— (1)in subsection (a), by inserting after the first sentence the following: Under no circumstances may an employing office use funds from the Members’ Representational Allowance under section 101 of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5341), the Senators' Official Personnel and Office Expense Account, or any appropriated funds other than funds appropriated under this subsection, for the payment of awards and settlements under this Act.; and
 (2)by adding at the end the following:
						
							(d)Committee approvals
 Before a payment is made from the account described in subsection (a) for a settlement for covered discrimination or covered harassment in an employing office described in subparagraph (A) or (B) of section 101(9), the chair and ranking member of the appropriate committee shall approve the payment.
							(e)Personal liability of Members of Congress for payment of settlements and awards
 (1)ReimbursementIf a payment is made from the account described in subsection (a) for an award or settlement that relates, in part or in whole, to an allegation of covered discrimination or covered harassment committed personally by a Member of Congress, the Member of Congress who is alleged to have committed the discrimination or harassment shall, except as provided in subparagraph (2), reimburse the account for the amount of the award or settlement.
 (2)ExceptionIn the case of a settlement that relates, in part or in whole, to an allegation of covered discrimination or covered harassment committed personally by a Member of Congress, the Member may request a nonreimbursement determination. If the appropriate committee finds by a preponderance of the evidence, based on any record from a proceeding under this title that may have existed on the date of the payment, and using a rebuttable presumption in favor of requiring reimbursement, that the Member of Congress has not engaged in the alleged violation, the committee shall issue a nonreimbursement determination. The committee shall issue the determination and the committee's rationale for the determination in writing. Unless the settlement is not publicly disclosed, such determination and rationale shall be publicly disclosed by the Office.
 (3)ConstructionNothing in this section shall be construed to require a Member of Congress to reimburse the account under paragraph (1), with respect to an allegation of covered discrimination, or covered harassment, that is wholly committed by an employee of the employing office involved.
 (4)DefinitionsIn subsection (d) and this subsection— (A)the term appropriate committee means—
 (i)if the personal office of a Member of, or a Committee of, the House of Representatives, or a joint committee chaired by such a Member, seeks a payment under subsection (d), or a Member of the House of Representatives seeks a determination under this subsection, the Committee on Ethics of the House of Representatives; and
 (ii)if the personal office of a Senator, or a Committee of the Senate, or a joint committee chaired by a Senator, seeks a payment under subsection (d), or a Senator seeks a determination under this subsection, the Senate Select Committee on Ethics;
 (B)the term covered discrimination means— (i)discrimination prohibited by section 201(a) (including, in accordance with section 102(c), discrimination prohibited by title II of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff et seq.)) or 206(a); and
 (ii)a violation of section 207, or a violation of section 4311(b) of title 38, United States Code, that is related to discrimination described in clause (i);
 (C)the term covered discrimination or covered harassment committed personally, used with respect to a Member of Congress, means— (i)covered discrimination (other than covered harassment) that was committed personally by a Member of Congress;
 (ii)quid pro quo covered harassment that was committed personally by a Member of Congress; and (iii)hostile environment covered harassment if a Member of Congress committed personally—
 (I)severe conduct that created a hostile environment; or (II)at least one act that was part of pervasive conduct that created a hostile environment;
 (D)the term covered harassment means harassment prohibited by section 201(a) (including, in accordance with section 102(c), harassment prohibited by title II of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff et seq.)) or 206(a); and
 (E)the term nonreimbursement determination means a determination from the appropriate committee that the Member shall not be responsible for reimbursement under subsection (a)..
					112.Automatic referral to congressional ethics committees of disposition of certain claims alleging
			 violations of Congressional Accountability Act of 1995 involving Members
 of Congress and senior staffSection 416(e) (2 U.S.C. 1416(e)) is amended to read as follows:  (e)Automatic referrals to Congressional Ethics Committees of dispositions of claims involving Members of Congress and senior staff (1)ReferralUpon the final disposition under this title (as described in paragraph (5)) of a claim alleging covered harassment or covered discrimination committed personally by a Member of Congress (as defined in section 415(e)), or covered harassment or covered discrimination (as those terms are defined in section 415(e)(4)) committed personally by a senior staffer of an employing office described in subparagraph (A) or (B) of section 101(9), the Executive Director shall refer the claim to—
 (A)the Committee on Ethics of the House of Representatives, in the case of a Member or senior staffer of the House (including a Delegate or Resident Commissioner to the Congress); or
 (B)the Select Committee on Ethics of the Senate, in the case of a Senator or senior staffer of the Senate.
 (2)Access to records and informationIf the Executive Director refers a claim to a Committee under paragraph (1), the Executive Director shall provide the Committee with access to the records of any investigations, hearings, or decisions of the hearing officers, General Council, and the Board under this title, and any information relating to an award or settlement paid, in response to such claim.
 (3)Protection of personally identifiable informationIf a Committee to which a claim is referred under paragraph (1) issues a report with respect to the claim, the Committee shall ensure that the report does not directly disclose the identity or position of the individual who filed the claim.
							(4)Authority to protect identity of a claimant
 (A)RedactionsIf a Committee issues a report as described in paragraph (3), the Committee may, in accordance with subparagraph (B), make an appropriate redaction to the information or data included in the report if the Committee and the appropriate decisionmakers described in subparagraph (B) determine that including the information or data considered for redaction may lead to the unintentional disclosure of the identity or position of a claimant. The report including any such redaction shall note each redaction and include a statement that the redaction was made solely for the purpose of avoiding such an unintentional disclosure of the identity or position of a claimant.
 (B)Agreement on redactionsThe Committee shall make a redaction under subparagraph (A) only if agreement is reached on the precise information or data to be redacted by—
 (i)the Chairman and Ranking Member of the Committee on Ethics of the House of Representatives, in the case of a report concerning a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a senior staffer who is an employee of the House of Representatives; or
 (ii)the Chairman and Vice Chairman of the Select Committee on Ethics of the Senate, in the case of a report concerning a Senator or senior staffer who is an employee of the Senate.
 (C)Retention of unredacted reportsEach committee described in subparagraph (B) shall retain a copy of the report, without redactions. (5)Final disposition describedIn this subsection, the final disposition of a claim means the following:
 (A)An agreement to pay a settlement, including an agreement reached pursuant to mediation under section 404.
 (B)An order to pay an award that is final and not subject to appeal. (6)Senior staffer definedIn this subsection, the term senior staffer means any individual who, at the time a violation occurred, was required to file a report under title I of the Ethics in Government Act of 1978 (5 U.S.C. App.)..
				113.Availability of remote work assignment or paid leave of absence during pendency of procedures
 (a)In generalTitle IV (2 U.S.C. 1401 et seq.) is amended by adding at the end the following new section:  417.Option to request remote work assignment or paid leave of absence during pendency of procedures (a)Options for employees (1)Remote work assignmentAt the request of a covered employee who files a claim alleging a violation described in section 402(b)(2)(B) by the covered employee’s employing office, during the pendency of any of the procedures available under this title for consideration of the claim, the employing office may permit the covered employee to carry out the employee’s responsibilities from a remote location (referred to in this section as permitting a remote work assignment) where such relocation would have the effect of materially reducing interactions between the covered employee and any person alleged to have committed the violation, instead of from a location of the employing office.
 (2)Exception for work assignments required to be carried out onsiteIf, in the determination of the covered employee’s employing office, a covered employee who makes a request under this subsection cannot carry out the employee’s responsibilities from a remote location or such relocation would not have the effect described in paragraph (1), the employing office may during the pendency of the procedures described in paragraph (1)—
 (A)grant a paid leave of absence to the covered employee; (B)permit a remote work assignment and grant a paid leave of absence to the covered employee; or
 (C)make another workplace adjustment, or permit a remote work assignment, that would have the effect of reducing interactions between the covered employee and any person alleged to have committed the violation described in section 402(b)(2)(B).
 (3)Ensuring no retaliationAn employing office may not respond to a covered employee’s request under this subsection in a manner which would constitute a violation of section 207.
 (4)No impact on vacation or personal leaveIn granting leave for a paid leave of absence under this section, an employing office shall not require the covered employee to substitute, for that leave, any of the accrued paid vacation or personal leave of the covered employee.
 (b)Exception for arrangements subject to collective bargaining agreementsSubsection (a) does not apply to the extent that it is inconsistent with the terms and conditions of any collective bargaining agreement which is in effect with respect to an employing office..
 (b)Clerical amendmentThe table of contents is amended by adding at the end of the items relating to tile IV the following new item:
						Sec. 417. Option to request remote work assignment or paid leave of absence during pendency of
			 procedures..
					114.Modification of rules on confidentiality of proceedings
 (a)Claims and investigationsSection 416(a) (2 U.S.C. 1416(a)) is amended to read as follows:  (a)Claims and investigationsInformation relating to the fact that a claim was filed under section 402, the information in the filing under section 402, and any information resulting from the investigation of a claim under section 403, shall be confidential. Except as provided in section 403(c)(5), the report created by the General Counsel pursuant to section 403(c)(1) shall be confidential. Nothing in this Act may be construed to prohibit a covered employee or an employing office from disclosing a factual allegation supporting the claim or any defense to the claim, if the information contained in the allegation was not obtained in a confidential proceeding..
 (b)MediationSection 416(b) (2 U.S.C. 1416(b)) is amended by striking All mediation and inserting All information discussed or disclosed in the course of any mediation. 115.Reimbursement by other employing offices of legislative branch of payments of certain awards and settlements (a)Requiring reimbursementSection 415 (2 U.S.C. 1415), as amended by section 111, is further amended by adding at the end the following new subsection:
						
							(f)Reimbursement by employing offices
 (1)Notification of payments made from accountAs soon as practicable after the Executive Director is made aware that a payment of an award or settlement under this Act has been made from the account described in subsection (a) in connection with a claim alleging covered discrimination or covered harassment, as such terms are defined in subsection (e)(4) by an employing office (other than an employing office described in subparagraph (A), (B), or (C) of section 101(9)), the Executive Director shall notify the head of the employing office associated with the claim that the payment has been made, and shall include in the notification a statement of the amount of the payment.
 (2)Reimbursement by officeNot later than 180 days after receiving a notification from the Executive Director under paragraph (1), the head of the employing office involved shall transfer to the account described in subsection (a), out of any funds available for operating expenses of the office, a payment equal to the amount specified in the notification.
 (3)Timetable and procedures for reimbursementThe head of an employing office shall transfer a payment under paragraph (2) in accordance with such timetable and procedures as may be established under regulations promulgated by the Office.. 
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to payments made under section 415 of the Congressional Accountability Act of 1995 (2 U.S.C. 1415) on or after the date of the enactment of this Act.
					IIImproving Operations of Office of Congressional Workplace Rights
			201.Reports on claims, awards, and settlements
				(a)Semiannual reports on claims, awards, and settlements
 (1)Requiring submission and publication of reportsSection 301 (2 U.S.C. 1381) is amended— (A)in subsection (h)(3), by striking complaint each place it appears and inserting claim; and
 (B)by adding at the end the following new subsection:  (l)Semiannual reports on claims, awards, and settlements (1)In generalNot later than 45 days after the first 6-month period of each calendar year, and not later than 45 days after the next 6-month period of each calendar year, the Office shall submit to Congress and publish on the Office’s public website a report listing each award or settlement which was paid during the previous 2 6-month periods from the account described in section 415(a) as the result of a claim alleging a violation of part A of title II, including the employing office involved, the amount of the award or settlement, the provision of part A of title II which was the subject of the claim, and (in the case of an award or settlement resulting from covered discrimination or covered harassment committed personally by a Member of Congress, as defined in section 415(e)(4)), whether the Member or former Member is in compliance with the requirement of section 415(e) to reimburse the account for the amount of the award or settlement.
 (2)Protection of identity of individuals receiving awards and settlementsIn preparing and submitting the reports required under paragraph (1), the Office shall ensure that the identity or position of any claimant is not disclosed.
									(3)Authority to protect the identity of a claimant
 (A)In generalIn carrying out paragraph (2), the Executive Director may make an appropriate redaction to the data included in the report described in paragraph (1) if the Executive Director determines that including the data considered for redaction may lead to the identity or position of a claimant unintentionally being disclosed. The report shall note each redaction and include a statement that the redaction was made solely for the purpose of avoiding such an unintentional disclosure of the identity or position of a claimant.
 (B)Record-keepingthe Executive Director shall retain a copy of the report described in subparagraph (A), without redactions.
 (4)DefinitionIn this subsection, the term claimant means an individual who received an award or settlement, or who made an allegation of a violation against an employing office..
 (2)Effective dateThe amendments made by paragraph (1) shall apply with respect to 2018 and each succeeding year. (b)Report on amounts previously paid (1)In generalNot later than 30 days after the date of the enactment of this Act, the Office of Congressional Workplace Rights shall submit to Congress and make available to the public on the Office’s public website a report on all payments made with public funds prior to the date of the enactment of this Act for awards and settlements in connection with violations of section 201(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1311(a)), or related retaliation, as defined in section 101 of such Act (2 U.S.C. 1301), and shall include in the report the following information:
 (A)The amount paid for each such award or settlement. (B)The source of the public funds used for the award or settlement, without regard to whether the funds were paid from the account described in section 415(a) of such Act (2 U.S.C. 1415(a)), an account of the House of Representatives or Senate, or any other account of the Federal Government.
 (2)Rule of construction regarding identification of House and Senate accountsNothing in paragraph (1)(B) may be construed to require or permit the Office of Congressional Workplace Rights to report the account of any specific office of the House of Representatives or Senate as the source of funds used for an award or settlement.
 202.Record retentionSection 301 (2 U.S.C. 1381), as amended by section 201(a), is further amended by adding at the end the following new subsection:
				
 (m)Record retentionThe Office shall establish and maintain a program for the permanent retention of its records, including the redacted and unredacted records described in section 301(l)(3) and the records of investigations, mediations, hearings, and other proceedings conducted under this Act..
			203.Workplace climate surveys of employing offices
 (a)Requiring surveysTitle III (2 U.S.C. 1381 et seq.) is amended by adding at the end the following new section:  307.Workplace climate surveys of employing offices (a)Requirement to conduct surveysNot later than 1 year after the date of the enactment of this section, and every 2 years thereafter, the Office shall conduct a survey of employees of employing offices described in subparagraphs (A), (B), and (C) of section 101(9), regarding the workplace environment of such office.
 (b)Special inclusion of information on sexual harassment and discriminationIn each survey conducted under this section, the Office shall survey respondents on attitudes regarding sexual harassment and discrimination.
							(c)Methodology
 (1)In generalThe Office shall conduct each survey under this section in accordance with methodologies established by the Office.
 (2)ConfidentialityUnder the methodologies established under paragraph (1), all responses to all portions of the survey shall be anonymous and confidential, and each respondent shall be told throughout the survey that all responses shall be anonymous and confidential.
 (d)Use of results of surveysThe Office shall furnish the information obtained from the surveys conducted under this section to the Committee on House Administration of the House of Representatives and the Committee on Homeland Security and Governmental Affairs, and the Committee on Rules and Administration, of the Senate.
 (e)Consultation with CommitteesThe Office shall carry out this section, including establishment of methodologies and procedures under subsection (c), in consultation with the Committee on House Administration of the House of Representatives and the Committee on Homeland Security and Governmental Affairs, and the Committee on Rules and Administration, of the Senate.
 (f)Inclusion of Library of CongressFor purposes of this section, the Library of Congress shall be considered an employing office subject to subsection (a)..
 (b)Clerical amendmentThe table of contents is amended by adding at the end of the items relating to title III the following new item:
					Sec. 307. Workplace climate surveys of employing offices..
				204.Office of Employee Advocacy
 (a)EstablishmentThere is established in the Office of the Secretary of the Senate the Office of Employee Advocacy (hereafter in this section referred to as the Office).
 (b)Covered employee of the SenateIn this section, the term covered employee of the Senate— (1)means a covered employee (as defined in section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301)) who is an employee of the Senate (as defined in such section); and
 (2)includes a staff member described in section 201(d)(1) of such Act (2 U.S.C. 1311(d)(1)), as amended by section 303(a), of an employing office of the Senate (including a former staff member described in such section 201(d)(1) who was such a staff member at the time of the alleged violation).
					(c)Functions
 (1)Legal assistance, consultation, and representationSubject to subsection (d), the Office shall carry out the following functions: (A)Providing legal assistance and consultation to covered employees of the Senate regarding the procedures of the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) and the procedures applicable to civil actions arising under such Act, including—
 (i)the roles and responsibilities of the Office of Congressional Workplace Rights, the Office of the Senate Chief Counsel for Employment, and similar authorities;
 (ii)any proceedings conducted under such Act; (iii)the authority of the Office of Congressional Workplace Rights to compel cooperation and testimony under investigations and proceedings conducted under title IV of such Act (2 U.S.C. 1401 et seq.); and
 (iv)the employee’s duties relating to such proceedings, including the responsibility to testify. (B)Providing legal assistance and representation—
 (i)in personal civil legal matters related to a covered employee of the Senate's initiation of, or participation in, proceedings under title IV of such Act (2 U.S.C. 1401 et seq.) (other than a civil action filed under section 408 of such Act (2 U.S.C. 1408)); and
 (ii)in any proceedings of the Office of Congressional Workplace Rights, the Select Committee on Ethics of the Senate, or any other administrative or judicial body related to the alleged violations of such Act which are the subject of the proceedings initiated by the covered employee of the Senate, or the proceedings in which the covered employee of the Senate participates, under title IV of such Act (2 U.S.C. 1401 et seq.).
 (C)Operating a hotline through which covered employees of the Senate may contact the Office.
 (2)Authority to provide assistance in any jurisdictionNotwithstanding any law regarding the licensure of attorneys, an attorney who is employed by the Office and is authorized to provide legal assistance and representation under this section is authorized to provide that assistance and representation in any jurisdiction, subject to such regulations as may be prescribed by the Office.
 (3)Nature of relationshipThe relationship between the Office and an employee to whom the Office provides legal assistance, consultation, and representation under this section shall be the relationship between an attorney and client.
 (4)Prohibiting acceptance of award of attorney fees or other costsThe Office may not accept any award of attorney fees or other litigation expenses and costs under any hearing or civil action brought under the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.).
 (5)Prohibiting assistance in other matters or proceedingsThe Office may not provide any legal assistance, consultation, or representation with respect to any matter or proceeding which does not arise under the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.).
 (d)Prohibiting provision of assistance upon filing of civil actionIf a covered employee of the Senate files a civil action with respect to an alleged violation of the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.), as provided in section 408 of such Act (2 U.S.C. 1408), the Office may not provide assistance under this section to the covered employee with respect to investigations or proceedings under such Act in connection with such alleged violation at any time after the employee files such action.
				(e)Director
 (1)AppointmentThe Office shall be headed by a Director who shall be appointed by the Secretary of the Senate. (2)Qualifications; nonpartisanship of positionThe individual appointed as Director shall be a lawyer who is admitted to practice before the United States District Court for the District of Columbia and who has experience in representing employees in workplace discrimination cases.
 (3)CompensationThe Director shall be paid at an annual rate established by the Secretary of the Senate. (4)RemovalThe Director may be removed by the Secretary of the Senate only for cause.
 (f)Other personnelSubject to regulations of the Committee on Rules and Administration of the Senate and with the approval of the Secretary of the Senate, the Director may appoint and fix the compensation of such additional personnel as the Director determines to be necessary to carry out the functions of the Office.
 (g)Nonpartisanship of positionsThe Director and the other personnel of the Office shall be appointed without regard to political affiliation and solely on the basis of fitness to perform the duties of the position.
 (h)Exercise of rulemaking powersCongress adopts the provisions of this section— (1)as an exercise of the rulemaking power of the Senate, and as such they shall be considered as part of the rules of the Senate and such rules shall supersede other rules only to the extent that they are inconsistent with such other rules; and
 (2)with full recognition of the constitutional right of the Senate to change those rules at any time, in any manner, and to the same extent as is the case of any other rule of the Senate.
					205.GAO study of management practices
 (a)StudyThe Comptroller General of the United States shall conduct a study of the management practices of the Office of Congressional Workplace Rights.
 (b)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the study conducted under subsection (a), and shall include in the report such recommendations as the Comptroller General considers appropriate for improvements to the management practices of the Office of Congressional Workplace Rights.
				206.GAO audit of cybersecurity
 (a)AuditThe Comptroller General of the United States shall conduct an audit of the cybersecurity systems and practices of the Office of Congressional Workplace Rights.
 (b)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the audit conducted under subsection (a), and shall include in the report such recommendations as the Comptroller General considers appropriate for improvements to the cybersecurity systems and practices of the Office of Congressional Workplace Rights.
				IIIMiscellaneous Reforms
 301.DefinitionsSection 101 (2 U.S.C. 1301) is amended by adding at the end the following:  (13)Committed personallyThe term committed personally, used with respect to an act and an individual, does not include a practice committed by a second individual and attributed to the first individual or that individual's employing office.
 (14)Member of CongressThe term Member of Congress means a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senator.
 (15)Related retaliationThe term related retaliation, used with respect to a provision, means a response that is prohibited under section 207, except that each reference in section 207 to this Act shall be considered to be a reference to that provision..
 302.Application of Genetic Information Nondiscrimination Act of 2008Section 102 of the Congressional Accountability Act of 1995 (2 U.S.C. 1302) is amended by adding at the end the following:
				
 (c)Genetic Information Nondiscrimination Act of 2008The provisions of this Act that apply to a violation of section 201(a)(1) shall be considered to apply to a violation of title II of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff et seq.), consistent with section 207(c) of that Act (42 U.S.C. 2000ff–6(c))..
			303.Extension to unpaid staff of rights and protections against employment discrimination
 (a)ExtensionSection 201 (2 U.S.C. 1311) is amended— (1)by redesignating subsection (d) as subsection (e); and
 (2)by inserting after subsection (c) the following new subsection:  (d)Application to unpaid staff (1)In generalSubsections (a) and (b) and section 207 regarding related retaliation shall apply with respect to any staff member of an employing office who carries out official duties of the employing office but who is not paid by the employing office for carrying out such duties, including an intern, an individual detailed to an employing office, and an individual participating in a fellowship program (including an applicant for an internship, a detail position, or a fellowship and a former intern, detailee, or fellow), in the same manner and to the same extent as such subsections apply with respect to a covered employee.
 (2)Rule of constructionNothing in paragraph (1) may be construed to extend liability for a violation of subsection (a) or section 207 to an employing office on the basis of an action taken by any person who is not under the supervision or control of the employing office.
 (3)Intern definedFor purposes of this section, the term intern means an individual who performs service for an employing office which is uncompensated by the United States, who obtains an educational benefit, such as by earning credit awarded by an educational institution or learning a trade or occupation, and who is appointed on a temporary basis..
 (b)Technical correction relating to office responsible for disbursement of pay to House employeesSection 101(7) (2 U.S.C. 1301(7)) is amended by striking disbursed by the Clerk of the House of Representatives and inserting disbursed by the Chief Administrative Officer of the House of Representatives. 304.NoticesPart E of title II of the Congressional Accountability Act of 1995 (2 U.S.C. 1361) is amended by adding at the end the following:
				
					226.Notices
 (a)In generalEvery employing office shall post and keep posted (in conspicuous places upon its premises where notices to covered employees are customarily posted) a notice provided by the Office that—
 (1)describes the rights, protections, and procedures applicable to covered employees of the employing office under this Act, concerning violations described in subsection (b); and
 (2)includes contact information for the Office. (b)ViolationsA violation described in this subsection is—
 (1)discrimination prohibited by section 201(a) (including, in accordance with section 102(c), discrimination prohibited by title II of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff et seq.)), 206(a), or 210(b); and
 (2)a violation of section 207, or a violation of section 4311(b) of title 38, United States Code, that is related to discrimination described in paragraph (1)..
 305.General provisionsSection 225 (2 U.S.C. 1361) is amended— (1)by striking subsection (e); and
 (2)by redesignating subsection (f) as subsection (e). 306.Clarification of coverage of employees of Stennis Center and Helsinki and China Commissions (a)Coverage of Stennis Center, China Review Commission, Congressional-Executive China Commission, and Helsinki Commission (1)Treatment of employees as covered employeesSection 101(3) (2 U.S.C. 1301(3)) is amended—
 (A)by striking or at the end of subparagraph (I); (B)by striking the period at the end of subparagraph (J) and inserting ; and; and
 (C)by adding at the end the following:  (K)the John C. Stennis Center for Public Service Training and Development;
 (L)the China Review Commission; (M)the Congressional-Executive China Commission; and
 (N)the Helsinki Commission.. (2)Treatment of Center and Commissions as employing officeSection 101(9)(D) (2 U.S.C. 1301(9)(D)) is amended by striking and the Office of Technology Assessment and inserting the following: the John C. Stennis Center for Public Service Training and Development, the China Review Commission, the Congressional-Executive China Commission, and the Helsinki Commission..
 (3)Definitions of commissionsSection 101 (2 U.S.C. 1301), as amended by section 301, is further amended by adding at the end the following:
						
 (15)China Review CommissionThe term China Review Commission means the United States-China Economic and Security Review Commission established under section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002), as enacted into law by section 1 of Public Law 106–398.
 (16)Congressional-Executive China CommissionThe term Congressional-Executive China Commission means the Congressional-Executive Commission on the People’s Republic of China established under title III of the U.S.–China Relations Act of 2000 (Public Law 106–286; 22 U.S.C. 6911 et seq.).
 (17)Helsinki CommissionThe term Helsinki Commission means the Commission on Security and Cooperation in Europe established under the Act entitled An Act to establish a Commission on Security and Cooperation in Europe, approved June 3, 1976 (Public Law 94–304; 22 U.S.C. 3001 et seq.).. (b)Legal assistance and representation (1)In generalTitle V (2 U.S.C. 1431 et seq.) is amended—
 (A)by redesignating section 509 as section 512; and (B)by inserting after section 508 the following:
							
 509.Legal assistance and representationLegal assistance and representation under this Act, including assistance and representation with respect to the proposal or acceptance of the disposition of a claim under this Act, shall be provided to the China Review Commission, the Congressional-Executive China Commission, and the Helsinki Commission—
 (1)by the House Employment Counsel of the House of Representatives, in the case of assistance and representation in connection with a claim filed under title IV (including all subsequent proceedings under such title in connection with the claim) at a time when the chair of the Commission is a Member of the House, and in the case of assistance and representation in connection with any subsequent claim related to the initial claim where the subsequent claim involves the same parties; or
 (2)by the Senate Chief Counsel for Employment of the Senate, in the case of assistance and representation in connection with a claim filed under title IV (including all subsequent proceedings under such title in connection with the claim) at a time when the chair of the Commission is a Senator, and in the case of assistance and representation in connection with any subsequent claim related to the initial claim where the subsequent claim involves the same parties..
 (2)Clerical amendmentsThe table of contents is amended— (A)by redesignating the item relating to section 509 as relating to section 512; and
 (B)by inserting after the item relating to section 508 the following new item: Sec. 509. Legal assistance and representation.. (c)Conforming AmendmentsSection 101 (2 U.S.C. 1301) is amended, in paragraphs (7) and (8), by striking through (I) and inserting through (N).
 (d)Effective dateThe amendments made by subsections (a) through (c) shall apply with respect to claims alleging violations of the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) which are first made on or after the date of the enactment of this Act.
				307.Training and education programs of other employing offices
 (a)Requiring offices To develop and implement programsTitle V (2 U.S.C. 1431 et seq.), as amended by section 306(b), is further amended by adding at the end the following:
					
						510.Training and education programs of employing offices
 (a)Requiring offices To develop and implement programsEach employing office shall develop and implement a program to train and educate covered employees of the office in the rights and protections provided under this Act, including the procedures available under this Act to consider alleged violations of this Act.
							(b)Report to committees
 (1)In generalNot later than 45 days after the beginning of each Congress (beginning with the One Hundred Sixteenth Congress), each employing office shall submit a report to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate on the implementation of the program required under subsection (a).
 (2)Special rule for first reportNot later than 180 days after the date of the enactment of the Congressional Accountability Act of 1995 Reform Act, each employing office shall submit the report described in paragraph (1) to the Committees described in such paragraph.
 (c)Exception for offices of CongressThis section does not apply to an employing office described in subparagraph (A), (B), or (C) of section 101(9)..
 (b)Clerical amendmentThe table of contents is amended by inserting after the item relating to section 509, as inserted by section 307(b), the following new item:
					Sec. 510. Training and education programs of employing offices..
				308.Support for out-of-area covered employees
 (a)In generalTitle V (2 U.S.C. 1431 et seq.), as amended by section 307(a), is further amended by adding at the end the following:
					
						511.Support for out-of-area covered employees
 (a)In generalAll covered employees whose location of employment is outside of the Washington, DC area (referred to in this section as out-of-area covered employees, shall have equitable access to the resources and services provided by the Office and under this Act as is provided to covered employees who work in the Washington, DC area.
 (b)Duties of Office of Congressional Workplace RightsThe Office shall— (1)establish a method by which out-of-area covered employees may communicate securely with the Office, which shall include an option for real-time audiovisual communication; and
 (2)provide guidance to employing offices regarding how each office can provide the resources and services provided under this Act to out-of-area covered employees, including information regarding the communication methods described in paragraph (1).
 (c)Duties of employing officesEach employing office shall ensure that any out-of-area covered employees of the employing office are provided the equitable access required under this section, including information regarding how to communicate with the Office..
 (b)Clerical amendmentThe table of contents is amended by inserting after the item relating to section 510, as inserted by section 307(b), the following new item:
					Sec. 511. Support for out-of-area employees..
				309.Renaming Office of Compliance as Office of Congressional Workplace Rights
 (a)RenamingSection 301 of the Congressional Accountability Act of 1995 (2 U.S.C. 1381 et seq.) is amended— (1)in the heading, by striking Office of Compliance and inserting Office of Congressional Workplace Rights; and
 (2)in subsection (a), by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (b)Conforming amendments to Congressional Accountability Act of 1995The Congressional Accountability Act of 1995 is amended as follows:
 (1)In section 101(1) (2 U.S.C. 1301(1)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (2)In section 101(2) (2 U.S.C. 1301(2)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (3)In section 101(3)(H) (2 U.S.C. 1301(3)(H)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (4)In section 101(9)(D) (2 U.S.C. 1301(9)(D)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (5)In section 101(10) (2 U.S.C. 1301(10)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (6)In section 101(11) (2 U.S.C. 1301(11)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (7)In section 101(12) (2 U.S.C. 1301(12)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (8)In section 210(a)(9) (2 U.S.C. 1331(a)(9)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (9)In section 215(e)(1) (2 U.S.C. 1341(e)(1)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (10)In section 220(e)(2)(G) (2 U.S.C. 1351(e)(2)(G)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (11)In the heading of title III, by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (12)In section 304(c)(4) (2 U.S.C. 1384(c)(4)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (13)In section 304(c)(5) (2 U.S.C. 1384(c)(5)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (c)Clerical amendmentsThe table of contents is amended—
 (1)by amending the item relating to the title heading of title III to read as follows: Title III—Office of Congressional Workplace Rights; and(2)by amending the item relating to section 301 to read as follows:
						Sec. 301. Office of Congressional Workplace Rights..
 (d)References in other laws, rules, and regulationsAny reference to the Office of Compliance in any law, rule, regulation, or other official paper in effect as of the effective date of this Act shall be considered to refer and apply to the Office of Congressional Workplace Rights.
				IVEffective Date
			401.Effective date
 (a)In generalExcept as otherwise provided in this Act, this Act and the amendments made by this Act shall take effect upon the expiration of the 180-day period which begins on the date of the enactment of this Act.
 (b)No effect on pending proceedingsNothing in this Act or the amendments made by this Act may be construed to affect any proceeding or payment of an award or settlement relating to a claim under title IV of the Congressional Accountability Act of 1995 (2 U.S.C. 1401 et seq.) which is pending as of the date of the enactment of this Act. If, as of that date, an employee has begun any of the proceedings under that title that were available to the employee prior to that date, the employee may complete, or initiate and complete, all such proceedings, and such proceedings shall remain in effect with respect to, and provide the exclusive proceedings for, the claim involved until the completion of all such proceedings.
				May 21, 2018Read the second time and placed on the
			 calendar